Defendant in error recovered a judgment in the court below against the plaintiff in error for damages to a shipment of cattle. The cattle were shipped for the purpose of being placed on exhibition at the Fat Stock Show at Ft. Worth and for sale. Defendant in error was allowed $110 for damages sustained in the loss of prizes which it is claimed the cattle would have taken, had they been carried through in the usual time and in proper condition, and $190 for injuries inflicted by delay. Plaintiff in error complains of the allowance of the first item, contending that such damages are too remote and speculative to constitute an element of actual damages.
So far as we know, no court has over announced a satisfactory rule for distinguishing the proper elements of actual damages from those too remote and uncertain to form the basis of a judgment. It seems that each particular case in which that question has arisen has been determined upon its own peculiar facts. Under the pleadings and evidence in this case, we think the defendants in error were not entitled to recover the damages for loss of prize money. Telegraph Co. v. Crall, 39 Kan. 580,18 P. 719; 1 Sutherland on Damages, § 71.
The judgment of the county court will be affirmed, on condition that the defendant in error, within 30 days from this date, remits the sum of $110. If it should fail to do so, the judgment will be reversed, and the cause remanded. In any event, the costs of this appeal will be taxed against the defendant in error.